PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wulff et al.
Application No. 15/306,457
Filed: 24 Oct 2016
For SELECTIVE ACTIVATORS OF THE INTERMEDIATE CONDUCTANCE CA2+ACTIVATED K+ CHANNEL KCA3.1 AND THEIR METHODS OF USE
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on a petition filed on February 7, 2021 pursuant to 37 C.F.R. § 1.181(a), requesting the withdrawal of the holding of abandonment.  

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

As a preliminary matter, Applicant filed a “petition for supervisory review under 37 CFR 1.181” on November 5, 2020 and the USPTO mailed a decision on that petition on December 7, 2020.  With the present decision, the undersigned has reconsidered the date and manner in which this application went abandoned.

BACKGROUND

This application was initially deposited on October 24, 2016, including, inter alia, an Application Data Sheet (ADS) which lists the fourth-listed inventor as Aida Olivan-Viguera (hyphenated):”


    PNG
    media_image2.png
    105
    730
    media_image2.png
    Greyscale




Applicant submitted a declaration on December 19, 2016 for an individual named “Aida Olivan Viguera (not hyphenated):”


    PNG
    media_image3.png
    155
    339
    media_image3.png
    Greyscale



Applicant submitted a duplicate of this declaration on March 21, 2017.  

A first notice of allowance was mailed on September 16, 2019.

Applicant paid the issue fee on December 16, 2019.

The USPTO mailed a corrected notice of allowance and fee(s) due on October 29, 2020, withdrawing the first notice of allowance, withdrawing this application from issue, and requiring a compliant inventor’s oath or declaration for each inventor no later than the payment of the issue fee.  The corrected notice set a non-extendable period of three months for providing the compliant inventor’s oath or declaration for each inventor.  

Applicant filed a “petition for supervisory review under 37 CFR 1.181” on November 5, 2020.

The “petition for supervisory review under 37 CFR 1.181” was granted via the mailing of a decision on December 7, 2020.  The decision was granted in the sense that the requested review was undertaken, but the requested relief in the form of the rescission of the corrected notice of allowance and fee(s) due, the acknowledgment that all required fees have been paid, and the prompt issuance of an Issue Notification was not accorded.

The three-month window for providing a compliant oath or declaration – set by the corrected notice of allowance and fee(s) mailed on October 29, 2020 - closed at midnight on January 29, 2021, which fell on a Friday.  
A compliant declaration for joint inventor “Aida Olivan-Viguera” was submitted electronically on February 7, 2021.

RELEVANT STATUTE AND PORTIONS OF THE C.F.R. AND MPEP

35 U.S.C. § 115(f) sets forth, in toto:

Time for Filing.-The applicant for patent shall provide each required oath or declaration under subsection (a), substitute statement under subsection (d), or recorded assignment meeting the requirements of subsection (e) no later than the date on which the issue fee for the patent is paid.

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

37 C.F.R. § 1.41(b) sets forth, in pertinent part: 

The inventorship of a nonprovisional application under 35 U.S.C. 111(a) is the inventor or joint inventors set forth in the application data sheet in accordance with §1.76 filed before or concurrently with the inventor's oath or declaration. 

37 C.F.R. § 1.63(a)(1) sets forth, in toto: 

The inventor, or each individual who is a joint inventor of a claimed invention, in an application for patent must execute an oath or declaration directed to the application, except as provided for in §1.64. An oath or declaration under this section must:

Identify the inventor or joint inventor executing the oath or declaration by his or her legal name;

37 C.F.R. § 1.134 sets forth, in toto: 

An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in 

37 C.F.R. § 1.135(a) sets forth, in toto: 

If an applicant of a patent application fails to reply within the time period provided under §1.134 and §1.136, the application will become abandoned unless an Office action indicates otherwise.

M.P.E.P. § 602.01(a) sets forth, in pertinent part:

I. IDENTITY OF INVENTOR(S), APPLICATION, AND REQUIRED STATEMENTS
The inventor, or each individual who is a joint inventor of a claimed invention, in an application for patent (other than a provisional application) must execute an oath or declaration directed to the application, except as provided for in 37 CFR 1.64 . See 37 CFR 1.63(a) and 35 U.S.C. 115. An oath or declaration must: (1) identify the inventor or joint inventor executing the oath or declaration by his or her legal name; (2) identify the application to which it is directed; (3) include a statement the person executing the oath or declaration believes the named inventor or joint inventors to be the original inventor or an original joint inventor of a claimed invention in the application for which the oath or declaration is being submitted; and (4) state that the application was made or authorized to be made by the person executing the oath or declaration. Items (3) and (4) above are requirements of 35 U.S.C. 115(a) and (b).

A.Inventor Name And Mailing Address
The requirements that an oath or declaration must identify the inventor or joint inventor executing the oath or declaration by his or her legal name and identify the application to which it is directed are necessary for the Office to ensure compliance with the requirement of 35 U.S.C. 115(a). Specifically, 35 U.S.C. 115(a) requires that each individual who is the inventor or a joint inventor of a claimed invention in an application for patent has executed an oath or declaration in connection with the application (except as provided for in 35 U.S.C. 115). See MPEP § 602.08(b) for additional information pertaining to inventor names.


in pertinent part:

Examiners are no longer required to review inventor’s oaths or declarations that are filed in non-reissue applications. Non-examiner staff will review inventor’s oaths or declarations that are filed before allowance of an application for compliance with 37 CFR 1.63 or 1.64 and may send an informational notice to the applicant regarding any deficiencies. Similarly, non-examiner staff will review inventor’s oaths or declarations at or after allowance of an application for compliance with 37 CFR 1.63 or 1.64 and will send a requirement to the applicant to correct any deficiencies. If an application data sheet has been submitted, applicant may postpone the filing of the inventor’s oath or declaration until the application is in condition for allowance for applications filed on or after September 16, 2012. If an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor has not been submitted at the time of allowance, a notice requiring the inventor’s oath or declaration may be sent with the Notice of Allowability. The required inventor’s oath or declaration must be submitted no later than the date on which the issue fee is paid. See 35 U.S.C. 115(f).

M.P.E.P. § 602.08(b)(III) sets forth, in pertinent part:

For nonprovisional applications filed on or after September 16, 2012, 37 CFR 1.63 requires the identification of the inventor by his or her legal name. 37 CFR 1.63(a)(1) simplifies the requirement for the inventor’s name to be his or her legal name and no longer refers to a family or given name. The requirement for an inventor’s legal name is sufficient, given that individuals do not always have both a family name and a given name, or have varying understandings of what a "given" name requires.

M.P.E.P. § 602.08(b)(III)(A) sets forth, in pertinent part:

If the error in the inventor’s name is not detected until after the payment of the issue fee, because amendments are not permitted after the payment of the issue fee, either (A) the application must be withdrawn from issue under 37 CFR 1.313(c)(2) and a request under 37 CFR 1.48(f) to correct the inventor’s name submitted with a request for continued examination (RCE) under 37 CFR 1.114, or (B) a 

ANALYSIS

37 C.F.R. § 1.41(b) makes it clear that “inventorship of a nonprovisional application under 35 U.S.C. 111(a) is the inventor or joint inventors set forth in the application data sheet in accordance with §1.76 filed before or concurrently with the inventor's oath or declaration.”  

An ADS was included on initial deposit which lists the fourth-listed joint inventor as “Aida Olivan-Viguera,” and this served to set the inventorship concerning the fourth-listed joint inventor as “Aida Olivan-Viguera.”  

With this petition pursuant to 37 C.F.R. § 1.181(a), Applicant makes the following arguments:

There is no legal authority for the proposition that the 
“mere omission of a hyphen in the typewritten inventor’s name in a duly executed declaration renders that declaration substantially non-compliant with the applicable laws and regulations, or that such omission constitutes grounds for holding the application abandoned.”  

This is merely a typographical error, and the applicant should have been permitted an opportunity to correct the error.  The decision on the petition mailed December 7, 2020 communicated to Applicant the actual reason why the application had been withdrawn from issue.  Had this been clearly communicated to Applicant earlier, Applicant could have corrected the issue as provided for in M.P.E.P. 
§ 602.08(b)(III)(A) and re-filed form PTOL-85B within the three-month period specified in the Corrected Notice of Allowance mailed October 29, 2020.

Applicant’s arguments have been given careful consideration, and have been deemed to be unpersuasive.

37 C.F.R. § 1.63(a)(1) requires that a declaration must “[i]dentify the inventor or joint inventor executing the oath or declaration by his or her legal name.  Black’s Law Dictionary (10th ed. 2014) defines “legal name” as "[a] person's full name as recognized in law."  Black’s Law Dictionary defines “full Black’s Law Dictionary lists “family name” as a synonym for “surname.”  Therefore, 37 C.F.R. § 1.63(a)(1) requires the declaration to identify the surname of each joint inventor.  The surname of the fourth-listed inventor is Olivan-Viguera, and not Olivan Viguera (no hyphen).  As such, the submission of a declaration which lists the surname of the fourth-listed inventor as “Olivan Viguera” is non-compliant with 37 C.F.R. 
§ 1.63(a)(1).

After the payment of the issue fee, the USPTO mailed a corrected notice of allowance and fee(s) due on October 29, 2020, which set a non-extendable period of three months for providing the compliant inventor’s oath or declaration for each inventor.  Applicant was provided with an opportunity to correct the issue.

On December 7, 2020, the USPTO mailed a decision on Applicant’s earlier petition, which explicitly described the deficiency on pages 1, 2, and 3.  The decision clearly communicated to Applicant the deficiency with the declaration for the fourth-listed inventor.

Yet a compliant declaration for joint inventor “Aida Olivan-Viguera” was not received prior to the expiration of the three-month time period that had been set by the corrected notice of allowance and fee(s) due that was mailed on October 29, 2020 (January 29, 2020).

Pursuant to 37 C.F.R. § 1.134, the corrected notice of allowance and fee(s) due that was mailed on October 29, 2020 set a three-month period of reply.  When the required compliant declaration for joint inventor “Aida Olivan-Viguera” was not received by the expiration of the three-month time period, this application went abandoned pursuant to 37 C.F.R. § 1.135.

It follows the record does not support a finding that the holding of abandonment should be withdrawn.

CONCLUSION

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled 

Alternately, Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a).  A form Petitioner might find useful may be downloaded here: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf

The compliant declaration for joint inventor “Aida Olivan-Viguera” received on February 7, 2021 would serve as the required reply.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).